               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER S. MCCASLIN,                  :   CIVIL ACTION NO. 3:16-CV-2491
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security,          :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 2nd day of December, 2019, upon consideration of Plaintiff’s

Supplemental Motion (Doc. 29) for Attorney's Fees pursuant to § 206(b)(1) of the

Social Security Act, 42 U.S.C. § 406(b)(1), it is hereby ORDERED as follows:

      1. The Court’s Order dated November 22, 2019 and filed November 24, 2019
         (Doc. 28) authorizing $20,654.00 remains in full force and effect.

      2. The Court authorizes an additional payment for court related services to
         Patrick J. Best, Esquire in the amount of $10,314.00 in attorney's fees
         being withheld from past-due auxiliary benefits.

      3. The total amount of attorney’s fees for court related services to be paid
         from the past-due benefits of Plaintiff and Plaintiff’s auxiliary
         beneficiaries to Patrick J. Best, Esquire shall be $30,968.00.

      4. Upon receipt of these funds, Plaintiff’s attorney will refund $6,700
         previously paid pursuant to the Equal Access to Justice Act, 28 U.S.C. §
         2412, to the Plaintiff.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
